           Case 1:19-cv-05523-SDG Document 161 Filed 08/10/21 Page 1 of 1




                                   1:19-cv-05523-SDG
               Berkeley Ventures II, LLC v. Sionic Mobile Corporation et al
                             Honorable Steven D. Grimberg

                   Minute Sheet for proceedings held In Chambers on 08/10/2021.


    TIME COURT COMMENCED: 2:00 P.M.
    TIME COURT CONCLUDED: 2:35 P.M.                COURT REPORTER: Alicia Bagley
    TIME IN COURT: 00:35                           DEPUTY CLERK: Alisha Holland
    OFFICE LOCATION: Atlanta

ATTORNEY(S)          Richard Baker representing Sionic Mobile Corporation
PRESENT:             Adam Ford representing Sionic Mobile Corporation
                     Jason Godwin representing Berkeley Ventures II, LLC
                     Simon Jenner representing Sionic Mobile Corporation
                     Simon Jenner representing Ronald D. Herman
PROCEEDING
                     Telephone Conference(Other Proceeding Non-evidentiary);
CATEGORY:
MINUTE TEXT:         Teleconference held regarding discovery dispute submitted by Defendant
                     to the Court pursuant to its Standing Order. Defendant's request to quash
                     third party subpoenas served on Sionic Mobile Corporation's stockholders
                     is GRANTED. Plaintiff is granted leave to renew and request to the Court
                     that the subpoenas be reissued if it gathers more information.
